Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 05/17/2022. Applicant’s argument, filed on 05/17/2022 has been entered and carefully considered. Claims 1-3, 8-11 and 16-18 are pending.

The application filed on 12/13/2021 is a CON of PCT/CN2019/092723 filed on 06/25/2019.

Response to Arguments

Applicant’s arguments in the 05/17/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 5-8 argues “an index greater than or equal to a first numerical value and smaller than a second numerical value”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because VanDer in view of Zhao further in view of Kim teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Kim teaches, Fig. 6, [0008], [0070]-[0076], preset angle ranges, also, e.g., Ko et al., US 20210037259 A1, Fig. 10, Zhao et al., US 20200007878 A1, Fig. 13).
Therefore, the rejection is maintained.
 


Examiner’s Note

Claims 1-3, and, 8 refer to "A method for processing information, applied to a decoder”, Claims 9-11, and 16 refer to "A method for processing information, applied to an encoder”, Claim 17 refer to "A video decoding apparatus” and Claim 18 refers to "A video encoding apparatus”. Claims 9-11, 16-18 are similarly rejected in light of rejection of claims 1-3, and 8, any obvious combination of the rejection of claims 1-3, and 8, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system/apparatus.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al.  (US 20190306513 A1), hereinafter VanDer, in view of Zhao et al. (US 20170280162 A1), hereinafter Zhao, further in view of Kim et al. (US 20210044808 A1), hereinafter Kim.	

	Regarding claim 1, VanDer discloses a method for processing information, applied to a decoder, comprising (Abstract): decoding a bitstream, obtaining a prediction mode (Fig. 8, element 200), predicting a colour component of a coding block according to the prediction mode to obtain a (Fig. 8, element 202); refining the (Fig. 8, element 206); and decoding bitstream, and obtaining a sum of a residual block and the ([0007], weighted); processing the reconstructed block, and outputting 10processed video data (Fig. 7).
	VanDer discloses all the elements of claim 1 but VanDer does not appear to explicitly disclose in the cited section predicting a colour component of a coding block according to the prediction mode to obtain a fourth prediction block.
	However, Zhao from the same or similar endeavor teaches predicting a colour component of a coding block according to the prediction mode to obtain a fourth prediction block ([0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VanDer to incorporate the teachings of Zhao to improve bit rate (Zhao, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	VanDer in view of Zhao discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section and wherein the prediction mode is a prediction mode with an index greater than or equal to a first numerical value and smaller than a second numerical value.
	However, Kim from the same or similar endeavor teaches and wherein the prediction mode is a prediction mode with an index greater than or equal to a first numerical value and smaller than a second numerical value (Fig. 6, [0008], [0075]-[0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VanDer in view of Zhao to incorporate the teachings of Kim to increase coding efficiency (Kim, [0003]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
 
	Regarding claim 2, VanDer in view of Zhao further in view of Kim discloses the method of claim 1, wherein the colour component is a chroma component (VanDer, Fig. 8, Zhao, [0042]).  

	Regarding claim 3, VanDer in view of Zhao further in view of Kim discloses the method of claim 1, further comprising: performing a chroma prediction on a chroma value of the coding block according to the prediction mode to obtain the (VanDer, Fig. 8, [0074]-[0079], Table 1, Zhao, [0042], Kim Fig. 6, [0008], [0075]-[0076]).  

	Regarding claim 4-7, (Canceled).

	Regarding claim 8, VanDer in view of Zhao discloses the method of claim 5, wherein the third numerical value is 58 or 60, and wherein the second (VanDer, Fig. 8, [0074]-[0079], Table 1, Zhao, [0042], Kim, Fig. 6, [0008], [0067]-[0075]).

Regarding claim 9-11, 16-18, See Examiner’s Note

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487